Case 7:19-mj-O0009-BP Document3 Filed 05/03/19 Pageilof2 PagelD 23

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
719-MJ-_ 00 3/12/24 3p C counsel

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:
A Black app le ( Plirve Model MQ7TISALL/SA , s/w EFIAX ROPST
B. Gottle of persorut Leake count
CG. sik Condoms 1a wer fer
D. One paper towel
co. two gles tit gloves

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

paw 5/3) e014 (lft

bExecuting officer 's signature

Clasg Hovertr ; Special « Aut

Printed name and title

LC

 

 
Case 7:19-mj-O0009-BP Document 3 Filed 05/03/19 Page 2of2 PagelD 24

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 7:19-MJ- 60 ]

Apple iPhone as listed in Attachment A
currently located at Sheppard Air Force Base, U.S. Air
Force Office of Special Investigations, Wichita Falls, TX

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of Texas

 

(identify the person or describe the property to be searched and give its location):
Apple iPhone as listed in Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment "B"

] find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before = = Z T- } 9
(not to exceed 14 days)
sin the daytime 6:00 a.m. to 10 p.m. 0) at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hal R. Ray, Jr.

(name)

 

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) ©) for _ days (nor to exceed 30),

O until, the facts justifying, the later specific date of

Date and time issued:

 

 

 

           

Judge 's slgaature

City and state: Fort Worth, Texas United States Magistrate Judge Hal R. Ray, Jr.

Printed name and title
